Citation Nr: 1324586	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  10-18 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1956 to January 1958.  In December 1976, the Department of the Army issued the Veteran a Honorable Discharge Certificate in lieu of his previous Undesirable Discharge Certificate.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

A hearing was held on May 16, 2013, at the RO in Las Vegas, Nevada, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (d)(1) and who is rendering the determination in this case.  

A review of the Virtual VA paperless claims processing system includes the May 2013 hearing transcript and VA treatment records from 2012 to 2013.  Other documents are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In February 2010, the Veteran withdrew his claim of service connection for posttraumatic stress disorder.  In April 2010, he withdrew his claim of service connection for prostate cancer.  

The issues of service connection for hypertension, a heart disorder, flat feet, and a bilateral knee disorder to include as secondary to a service-connected disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1977 rating decision, the RO denied the claim for service connection for hypertension based on a lack of hypertension in service or within the presumptive period following discharge from service.  

2.  There was no evidence or information received within one year of the August 1977 rating decision that was new and material to the claim for hypertension.  

3.  The additional evidence presented since the August 1977 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension.  


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the petition to reopen a claim for entitlement to service connection for hypertension, because the claim is being reopened and remanded for further development, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2012).

When a claim for service connection has been previously denied, a subsequent claim for benefits may not be considered on the merits unless new and material evidence has been presented.  Regardless of what the RO has done, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  The United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 (1993); See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  

Any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to finality, that is, the Veteran does not have to submit new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c)(1)(i).  Paragraph (c)(1) does not apply to records that VA could not have obtained when it decided the claim because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department.  38 C.F.R. § 3.156(c)(2).

Here, service personnel records were added to the claims file after the 1977 rating decision.  However, these are not relevant to the Veteran's hypertension claim.  If service treatment records (STRs) are associated with the claims file on remand, the AMC should consider whether VA had enough information from the Veteran to obtain these records at an earlier date, to include the proper social security number.   In September 1976, the Veteran filed a claim for service connection for hypertension and indicated that his Social Security number ended in 57.  In June 2010, the Veteran informed VA that he had a different Social Security number during service, which ended in 03.  

In September 1976, the Veteran filed a claim for service connection for hypertension and indicated that he was treated for hypertension in December 1956 during service.   The RO issued a rating decision in August 1977 denying service connection for hypertension, finding that there was no showing of hypertension in service or within the presumptive period following service and that hypertension was shown many years after discharge from service.  In December 1977, the Veteran filed a notice of disagreement and a statement of the case was issued in December 1977.  In February 1978 the Veteran stated that he did not intend to pursue his December 1977 notice of disagreement.  The appeal of the rating decision was thus not perfected and it is final.  

Evidence of record at the time of the 1977 rating decision included private medical records dated from the 1970s, to include an entry in August 1973 showing a history of hypertension.  Other treatment records provided diagnoses of hypertension.  On VA examination in August 1977, the diagnosis was essential hypertension.  The examiner stated that hypertension was noted during service in Germany in 1956 when the Veteran was treated for heart problems.  The examiner noted that the Veteran was given a prescription during service but none following discharge in 1958 until 1970.  

The evidence presented since the last final denial in August 1977 includes the Veteran's testimony in May 2013 whereby he stated that he has been treated for hypertension during and since service.  The Veteran also submitted a statement in June 2010 indicating that his service treatment records may not have been obtainable as he had a different Social Security number during service.  Both the May 2013 testimony and the June 2010 statement are new as they were not of record at the time of the last rating decision in August 1977.  This evidence is also material because it suggests that hypertension may be related to service by continuity of symptomatology under 38 C.F.R. § 3.303(b) or alternatively by inception during service under 38 C.F.R. § 3.303(a).  Thus the May 2013 testimony and June 2010 statement constitute material evidence because they relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's claim for service connection for hypertension.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened, and to this extent only, the appeal is granted.


REMAND

First, remand is required regarding all issues to attempt to obtain the Veteran's STRs.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  In June 2010 the Veteran asserted that he had a different Social Security number during service from his current one.  He stated his Social Security number during service ended in 03.  Previously attempts were made to obtain the Veteran's service treatment records under the Social Security number that ended in 57.  Thus an attempt needs to be made to obtain the Veteran's service treatment records and in-service hospital records under the Social Security number ending in 03.  Additionally, the Veteran consistently has stated that during service he was treated at the Walter Reed Army Hospital in Frankfurt, Germany and in Mannheim, Germany.  See May 2013 Board hearing transcript, claims dated in September 1976 and in July 2007, VA Form 13055 dated in March 2008.  Given that this facility is located in the Washington, DC, area, further clarification is necessary from the Veteran as to where he was hospitalized in Germany.   

Second, remand is required regarding all issues to attempt to obtain private records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  In February 2008, the Veteran submitted multiple written authorizations for VA to obtain his private treatment records.  Some of the records have been obtained.  However, it is unclear whether records from the following facilities that the Veteran identified were not obtainable:  records from 1983 to 1991 from Kaiser Permanente in West Los Angeles and from 1966 from Massachusetts General Hospital.  On remand the Veteran should be asked to submit written authorization to obtain these records as well as records from Kaiser Permanente from the last 2 years.  

Third, remand is required to obtain examinations.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, the Veteran has provided competent testimony of flat feet during service and continuously since then and in-service hospitalization for high blood pressure and an irregular heartbeat.  He has also testified that his doctor told him his current bilateral knee disorder was secondary to his flat feet.  The evidence of record demonstrates flat feet, knee disorders, hypertension, and heart problems.  Accordingly, remand is required for etiological opinions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Send the Veteran a notice letter in connection with his claim for service connection for a bilateral knee disorder to include as secondary to a service-connected disorder.  Specifically, the letter should notify him of the evidence necessary to substantiate the claim on a secondary basis. 

2. Ask the Veteran and his representative to clarify the exact name of the hospital where he was hospitalized during service in Germany and the dates of his hospitalization (month and year) for his flat feet, heart disorder, and hypertension.  Note that the Veteran has stated that he was treated at the Walter Reed Medical Center in Germany, however this facility is located in the Washington, DC area.  

3. Contact the National Personnel Records Center, Records Management Center, and/or any other appropriate repository of records, and request a copy of his STRs from March 1956 to January 1958, the inpatient hospital records that the Veteran identifies, and any alternative records of inservice treatment available to include any sick/morning reports.  Both Social Security numbers must be provided.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e). 

If STRs are obtained, the AMC must make a determination regarding whether VA had enough information from the Veteran to obtain these records at an earlier date, to include the proper social security number.   

4. Contact the Veteran, and, ask him to provide written authorization for VA to obtain the following private treatment records:  1) Kaiser Permanente for the past 2 years; 2) records from 1983 to 1991 from Kaiser Permanente in West Los Angeles; and 3) records from 1966 from Massachusetts General Hospital.  Ask the Veteran to identify any additional outstanding records of pertinent medical treatment from VA or private health care providers.  

Inform the Veteran of the letter sent by the Martin Luther King Hospital in July 2007 providing a negative response to VA's request for his records.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

5. After all available newly obtained records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension and heart disorder.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension and heart disorder are related to service. The examiner must comment on the following:  1) the Veteran's lay statements regarding treatment during service and thereafter; 2) the private medical records from the 1970s; and the current medical evidence of record.  If the STRs are obtained, the examiner must also provide comment on those records.  

6. After all available newly obtained records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his flat feet and bilateral knee disorder.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.  

The examiner is asked to provide the following opinions:  1) if the STRs are obtained and the service entrance examination notes flat feet, is it at least as likely as not that such condition was aggravated (permanently worsened) during, or as a result of that period of active military service? 

2) if the STRs are obtained and the service entrance does not note flat feet or if the STRs are not obtained, is at least as likely as not (50 percent probability or more) that the Veteran's bilateral flat foot disorder was caused by or due to this period of active duty service?  

3) is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's bilateral knee disorder, to include degenerative joint disease, is caused or aggravated by his flat feet?  If it is found that the knee disorder, to include degenerative joint disease, is aggravated by the flat feet, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

7. If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case before the claims file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


